Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under § 240.14a-12 AIR METHODS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ® The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM June 27, 2007 TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: You are cordially invited to attend the 2007 Annual Meeting of Stockholders of Air Methods Corporation to be held on Wednesday, August 8, 2007, at the Company’s corporate offices, 7211 South Peoria Street, in Englewood, Colorado, at 1:00 p.m., Mountain Time. The purpose of the Annual Meeting is to consider and vote upon the election of Messrs.George W. Belsey, C. David Kikumoto, and Major General Carl H. McNair, Jr. (Ret.) to Class I directorships. We will allow time at the meeting to review fiscal year 2006 accomplishments and goals for the future. Attached are the Notice of Annual Meeting and Proxy Statement which we request you read carefully. A proxy is also enclosed and is accompanied by the 2006 Annual Report. Our record-date stockholders who directly hold a stock certificate may vote shares electronically or telephonically through our transfer agent, American Stock Transfer and Trust Company, via the internet address www.voteproxy.com or by telephoning 1-800-PROXIES (1-800-776-9437). Voting options for stockholders whose shares are held in an account with a broker-dealer will depend on that broker-dealer’s technology. For such stockholders, you will find instructions printed on the enclosed proxy. Proxies not containing such instructions must be voted by mail. Please respond promptly to the proxy regardless of which voting method you use. Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to assure that all of your shares will be voted. Thank you for your consideration. FOR THE BOARD OF DIRECTORS, GeorgeW. Belsey Chairman of the Board PLEASE RESPOND PROMPTLY TO THE ENCLOSED PROXY TO ENSURE THAT YOUR SHARES ARE VOTED. IF RESPONDING BY REGULAR MAIL, PLEASE VERIFY THE PROXY IS SIGNED AND DATED. A BUSINESS REPLY ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE. NO POSTAGE IS REQUIRED IF YOU MAIL THIS PROXY FROM ANYWHERE IN THE UNITED STATES. (THIS PAGE INTENTIONALLY LEFT BLANK) ® The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 8, 2007 TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: The 2007 Annual Meeting of Stockholders of Air Methods Corporation (the “Company”), a Delaware corporation, will be held at the Company’s principal executive offices, 7211 South Peoria Street, in Englewood, Colorado, at 1:00 p.m., Mountain Time, on Wednesday, August8, 2007, for the purpose of considering and voting upon the following: 1. To elect three directors, George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.) to ClassI directorships of the Company to serve until the Annual Meeting Of Stockholders in the year 2010; 2. Transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors of the Company has fixed the close of business on Tuesday, June 19, 2007 as the Record Date for the determination of stockholders entitled to notice of and to vote at this meeting. The Company’s list of Record Date registered stockholders will be available at the Company’s corporate office commencing Friday, August 3, 2007, for review by interested parties. The list will also be available at the Annual Meeting, and all stockholders are cordially invited to attend the meeting. BY ORDER OF THE BOARD OF DIRECTORS: Trent J. Carman Secretary June 27, 2007 Englewood, Colorado (THIS PAGE INTENTIONALLY LEFT BLANK) PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 8, 2007 SOLICITATION AND REVOCATION OF PROXIES This statement is furnished in connection with a solicitation of proxies by the Board of Directors of Air Methods Corporation (the “Company”) for use at the 2007 Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Wednesday, August8, 2007, 1:00 p.m. Mountain Time, at the Company’s corporate offices located at 7211 South Peoria Street, in Englewood, Colorado 80112. Properly executed and dated proxies received by 1:00 p.m. on August8, 2007 will be voted in accordance with the instructions therein. If no instructions are given, the shares represented by the proxy will be voted FOR the election of George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.) for Class I directors. The persons named as proxies will have discretionary authority to vote all proxies with respect to additional matters that are presented properly for action at the Annual Meeting. The approximate date of mailing these proxy materials is June27, 2007 . If you were a stockholder of record on the Record Date, you can revoke your proxy before it is exercised by submitting a written revocation, together with valid identification, to the Secretary of the Company, by executing another valid proxy bearing a later date, or by attending the Annual Meeting and voting in person. If you are a beneficial owner of shares, you may submit new voting instructions by contacting your bank, broker or other holder of record. Beneficial owners desiring to vote in person at the Annual Meeting must obtain a legal proxy from their broker, bank or other holder of record and present it to the Inspector(s) of Election with their ballot. All shares that have been properly voted and not revoked will be voted at the Annual Meeting. The Company intends to request banks, brokerage houses, custodians, nominees and other fiduciaries to forward copies of these proxy materials to those persons for whom they hold shares. Solicitation for proxies is made by the Company. In addition to solicitation by mail, certain officers and employees of the Company, who will receive no compensation for their services other than their regular salaries, may solicit proxies in person or by telephone, electronic mail, internet, or facsimile transmission. No employees are expected to be specially engaged for the purpose of soliciting security holders. The cost of preparing, assembling, mailing, and soliciting proxies and other miscellaneous expenses related thereto will be borne by the Company and is estimated to total approximately $60,000. VOTING RIGHTS Only holders of shares of the Company’s Common Stock, par value $.06 per share (“Common Stock”), at the close of business on June19, 2007, the Record Date determined by the Board of Directors, may vote at the Annual Meeting. On the Record Date, the Company had outstanding and entitled to vote 11,886,799 shares of Common Stock. Each share of Common Stock is entitled to one vote on the matters listed in the Notice of Annual Meeting. A quorum of one-third of the shares outstanding and entitled to vote is required to vote on matters before the Annual Meeting. The shares represented by all proxies that are properly executed and submitted will be voted at the Meeting in accordance with the instructions indicated on the proxies. Unless otherwise directed, the shares represented by proxies will be voted for the proposal described in this Proxy Statement. All votes will be tabulated by the Inspector(s) of Election appointed for the meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Abstentions are counted as present for purposes of determining the presence or absence of a quorum for the transaction of business; however, they will not be taken into account in determining the outcome of the proposal described in this Proxy Statement. If the beneficial owner of shares that are held of record by a broker does not give instructions to the broker as to how to vote the shares, the broker has the authority under stock market rules to vote those shares for or against “routine” matters, such as the election of directors. Where a matter is not considered routine, the shares held by the broker will not be voted without specific instruction from the beneficial owner. These so-called “broker non-votes” will be counted for the purpose of establishing whether a quorum is present; however, they will not be included in the vote totals and therefore, will have no effect on the outcome of the vote for the proposal described in this Proxy Statement. ANNUAL REPORT The Company is also mailing with this Proxy Statement its Annual Report for the year ended December31, 2006, which includes financial statements as filed with the Securities and Exchange Commission (“SEC”) on Form10-K for the same period. The Annual Report does not constitute a part of the proxy soliciting material. The Company will furnish a copy of the Form10-K to any stockholder free of charge, and will furnish a copy of any exhibit to the Form10-K upon payment of the Company’s reasonable expenses in furnishing such exhibit(s). Interested parties may request a copy of the Form10-K or any exhibit thereto from the Secretary of the Company at the Company’s principal offices, 7301 South Peoria Street, Englewood, Colorado 80112. PROPOSAL NO. 1 - ELECTION OF DIRECTORS The Company’s Board of Directors is currently comprised of nine directors, divided among three classes, with three directors in ClassI, three directors in ClassII, and three directors in ClassIII. ClassI directors’ terms will expire at the 2007 Annual Meeting to be held on August 8, 2007; ClassII directors hold office for a term expiring at the 2008 Annual Meeting Of Stockholders; and ClassIII directors hold office for a term expiring at the 2009 Annual Meeting Of Stockholders. Our Board of Directors has nominated George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.) to serve as Class I directors for a three-year term expiring at the 2010 Annual Meeting of Stockholders. Unless voted otherwise, all shares represented by a proxy given pursuant to this solicitation will be voted FOR the election of George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.), to serve as ClassI directors. The principal occupation and certain other information regarding the nominees and the other directors whose terms of office will continue after the Annual Meeting can be found beginning on page 3. Information about the share ownership of the nominees and other directors can be found beginning on page21. Vote Required and Recommendation of the Board of Directors. Assuming the presence of a quorum, the three persons receiving the highest number of “FOR” votes from stockholders in the election of directors at the Annual Meeting will be elected. Cumulative voting is not permitted in the election of directors. Consequently, each stockholder is entitled to one vote for each share of common stock held in the stockholder’s name. In the absence of instructions to the contrary, the persons named in the accompanying proxy shall vote the shares represented by that proxy for each of George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.) as nominees for election as ClassI directors. In the event that any nominee should be unavailable for election as a result of an unexpected occurrence, such shares will be voted for the election of such substitute nominee as the Board of Directors may propose. The Board of Directors recommends a vote “FOR” the proposal to elect each of George W. Belsey, C. David Kikumoto and Major General Carl H. McNair, Jr. (Ret.) to the Board of Directors. 2 DIRECTORS AND EXECUTIVE OFFICERS Summary information concerning the Company’s directors and executive officers is set forth below: Name Age Position Class/Year Term as Director Expires(1) GeorgeW. Belsey 67 Chairman of the Board I/2007* RalphJ. Bernstein 49 Director III/2009 SamuelH. Gray 69 Director II/2008 C. David Kikumoto 57 Director I/2007* MG Carl H. McNair, Jr. (Ret.) 73 Director I/2007* LowellD. Miller, Ph.D. 73 Director III/2009* Morad Tahbaz 51 Director II/2008 Paul H. Tate 56 Director III/2009 AaronD. Todd 45 Director and Chief Executive Officer II/2008 David L. Dolstein 58 Senior Vice President, Community Based Services N/A MichaelD. Allen 44 Senior Vice President, Air Medical Services N/A Trent J. Carman 46 Chief Financial Officer, Secretary and Treasurer N/A Sharon J. Keck 40 Chief Accounting Officer and Controller N/A * Director nominee. (1) Refers to the calendar year in which the Annual Meeting Of Stockholders is contemplated to be held and at which the term of the pertinent director classshall expire. Mr.George W. Belsey has served as Chairman of the Board of Directors since April 1994, having been appointed a director in December 1992. Mr.Belsey was appointed Chief Executive Officer of the Company effective June1, 1994, and served in that capacity until July 2003. Mr.Belsey previously served in executive and administrative positions at the American Hospital Association and at a number of hospitals. He received his Bachelor’s Degree in Economics from DePauw University in Greencastle, Indiana, and holds a Master’s Degree in Business Administration from George Washington University, Washington, D.C. Mr.Ralph J. Bernstein became a director in February 1994. He is a co-founder and General Partner of Americas Partners, an investment firm. He holds a Bachelor of Arts Degree in Economics from the University of California at Davis. Mr.Bernstein currently serves on the board of Empire Resorts, Inc. Mr.Samuel H. Gray became a director in March 1991. From 1989 to 2000, he was Chief Executive Officer of The Morris Consulting Group, Inc., a health care industry consulting firm, and between 2000 and 2006 served as a Vice President of the Mattson Jack Group, Inc., also a health care consulting firm. Currently, he is an independent health care consultant. In 1959 Mr.Gray received a Bachelor of Science Degree from the University of Florida. Mr. C. David Kikumoto became a director in June 2004. Mr. Kikumoto is the founder and Chief Executive Officer of Denver Management Advisors. From 1999 to 2000, Mr. Kikumoto was President and Vice Chairman at Anthem Blue Cross and Blue Shield, Colorado and Nevada, and from 1987 to 1999, he served in several roles at Blue Cross and Blue Shield of Colorado, Nevada and New Mexico. He received his Bachelor of Science degree in accounting from the University of Utah, pursued graduate studies at the University of Utah, and graduated from the Executive Development Program at the University of Chicago. Major General Carl H. McNair, Jr. (Ret.) was appointed to the board of directors in March 1996. In April 1999, General McNair retired from his position as Corporate Vice President and President, Enterprise Management, for DynCorp, a technical and professional services company headquartered in Reston, Virginia, where he was responsible for the company’s core businesses in facility management, marine operations, test and evaluation, administration and security, and biotechnology and health services. He currently serves as Special Assistant, Government Relations and Legislative Affairs, Computer Sciences Corporation. General McNair has a Bachelor of Science Degree in Engineering from the U.S. Military Academy at West Point, a Bachelor’s Degree and Master’s Degree in Aerospace Engineering from Georgia Institute of Technology, and a Master of Science Degree in Public Administration from Shippensburg University. 3 Dr.Lowell D. Miller was named a director in June 1990. Since 1989, Dr.Miller has been involved with various scientific endeavors including a pharmaceutical consulting business. The University of Missouri awarded Dr.Miller a Bachelor of Science Degree in 1957 as well as a Master’s Degree in Biochemistry in 1958 and a Biochemistry Doctorate Degree in 1960. Mr.Morad Tahbaz was elected to the board of directors in February 1994. He is a co-founder and General Partner of Americas Partners, an investment firm. Additionally, Mr. Tahbaz is the founder and a partner of M.T. Capital, L.L.C., an investment company for real estate and private equity transactions. Mr.Tahbaz received his Bachelor’s Degree in Philosophy and Fine Arts from Colgate University and attended the Institute for Architecture and Urban Studies in New York City. He holds a Master’s Degree in Business Administration from Columbia University Graduate School of Business. Mr.Paul H. Tate was elected to the board of directors in September 2003. Mr.Tate is the Chief Financial Officer and a Senior Vice President of Frontier Airlines. Prior to joining Frontier in October 2001, he was Executive Vice President and Chief Financial Officer for Colgan Air, Inc., a U.S. Airways Express carrier. Mr. Tate served as Senior Vice President-Finance and Chief Financial Officer of Atlantic Coast Airlines Holdings, Inc. from 1997 to 2000, and has served in financial officer positions with Midway Airlines and Reno Air, Inc. Mr. Tate, a certified public accountant, received his undergraduate degree in economics and his Master’s Degree in Business Administration from Northwestern University in 1973 and 1975, respectively. Mr.Aaron D. Todd became a director in June 2002 and Chief Executive Officer in July 2003. He joined the Company as Chief Financial Officer in July of 1995 and was appointed Secretary and Treasurer during that same year. He was appointed Chief Operating Officer in January 2002. Mr.Todd holds a Bachelor of Science Degree in Accounting from Brigham Young University. Mr.David L. Dolstein joined the Company with the July 1997 acquisition of Mercy Air Service, Inc. He serves as Senior Vice President, Community Based Services and as President of Mercy Air Service, a continuation of his responsibilities preceding the acquisition. Mr.Dolstein received a Bachelor of Science degree in 1974 from Central Missouri State University with postgraduate studies in industrial safety. Mr.Michael D. Allen was named Senior Vice President of the Air Medical Services Division in January 2006. Since 1992, Mr.Allen has served the Company in several other positions including line pilot, safety representative, aviation site manager, training captain/check airman and operations manager. Prior to joining the Company, Mr. Allen was a commercial pilot for two years and served as a pilot in the US Army for five years. Mr.Allen graduated from Portland State University with a Bachelor of Science in Mathematics. Mr.Trent J.Carman joined the Company in April 2003 and is the Chief Financial Officer, Secretary and Treasurer. Prior to joining the Company, Mr. Carman served as Chief Financial Officer of StorNet, Inc. from January 2000 until April 2003, and served in various capacities including Senior Vice President and Chief Financial Officer for United Artists Theatre Circuit, Inc., from June 1992 until January 2000. Mr. Carman received his Bachelor of Science Degree in Accounting from Utah State University and holds a Master’s Degree in Business Administration-Finance from Indiana University. Ms. Sharon J. Keck joined the Company as Accounting Manager in October 1993 and was named Controller in July of 1995. She assumed the additional position of Chief Accounting Officer in January 2002. Ms.Keck holds a Bachelor of Science Degree in Accounting from Bob Jones University. 4 CORPORATE GOVERNANCE The Board of Directors believes that the purpose of corporate governance is to ensure that we maximize stockholder value in a manner consistent with legal requirements and the highest standards of integrity. The Board of Directors has adopted and adheres to corporate governance practices which the Board of Directors and senior management believe promote this purpose, and are sound and represent best practices. We continually review these governance practices, Delaware law (the state in which we are incorporated), rules and listing standards of The NASDAQ® Stock Market, the Securities and Exchange Commission (the “SEC”) regulations, as well as best practices suggested by recognized governance authorities. Currently, the Company’s Board of Directors has nine members. The Board of Directors has determined that seven of those nine directors, namely Dr. Miller and Messrs. Bernstein, Gray, Kikumoto, McNair, Tahbaz and Tate, satisfy The NASDAQ® Stock Market standard for director independence. The Board of Directors held four meetings in 2006. Each director attended at least 75% of the Board of Directors and applicable committee meetings during 2006. Committees of the Board of Directors The Board of Directors has established an Audit Committee, Finance/Strategic Planning Committee, Compensation/Stock Option Committee and a Nominating Committee. Audit Committee The Audit Committee currently consists of Messrs. McNair (Chairman), Kikumoto and Tate. The Audit Committee held ten meetings in 2006, including telephonic meetings. The Board of Directors has determined that all members of the Audit Committee are “independent” within the meaning of the listing standards of The NASDAQ® Stock Market and the SEC rules governing audit committees. In addition, the Board of Directors has determined that Mr. Tate meets the SEC criteria of an “audit committee financial expert” as defined under the applicable SEC rules. The Audit Committee’s functions and activities during 2006 are described in more detail below under the heading “Audit Committee Report.” Audit Committee Report The members of the Audit Committee have been appointed by the Board of Directors. The Audit Committee operates under a written charter adopted by the Board of Directors, which was reviewed and revised in May 2007, a copy of which is available on the Company’s website at www.airmethods.com. The Audit Committee serves in an oversight capacity and is not intended to be part of the Company’s operational or managerial decision-making process. The Company’s management is responsible for preparing the Company’s consolidated financial statements, and its independent auditors are responsible for auditing the consolidated financial statements. The principal purpose of the Audit Committee is to monitor these processes. In this context, the Audit Committee or the Chairman met and held discussions with management and the independent auditors, KPMG, LLP. Management represented to the Audit Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles applied on a consistent basis, and the Audit Committee has reviewed and discussed the consolidated financial statements with management and the independent auditors. As further detailed in its charter, the role of the Audit Committee is to assist the Board of Directors in fulfilling its oversight responsibilities regarding the following: · the integrity of Air Methods’ financial statements, including matters relating to its internal controls; 5 · the qualification and independence of Air Methods’ independent auditors; · the performance of the independent auditors; · compliance with legal and regulatory requirements. In the performance of established oversight functions, the Committee reviewed and discussed the audited financial statements with management and the independent auditors. The Committee has also discussed with the independent auditors the matters required to be discussed by Statement on Auditing Standards No. 61, Communications with Audit Committees, as currently in effect. Finally, the Committee has received the written disclosures and the letter from the independent auditors required by Independence Standards Board Standard No.1 Independence Discussions with Audit Committees, as currently in effect, has considered whether the provision of non-audit services by the independent auditors to Air Methods is compatible with maintaining the auditors’ independence, and has discussed with the auditors the auditors’ independence, including whether the provision of the services described in the Company’s Proxy Statement under the heading “Fees and Services for 2006 and 2005” is compatible with maintaining the independent auditors’ independence. Based upon the review and discussions described in this report, and subject to the limitations on the role and responsibilities of the Committee referred to above and in the Committee’s charter, the Committee recommended to the Board of Directors and the Board of Directors approved inclusion of the audited financial statements in Air Methods’ Annual Report on Form 10-K for the year ended December31, 2006, as filed with the SEC. Also, in 2006, the Committee recommended, and the Board of Directors approved, the selection of KPMG, LLP to serve as the Company’s independent registered public accounting firm for fiscal year 2007. By the Audit Committee: Carl H. McNair, Jr. (Chair) C. David Kikumoto Paul H. Tate Certain Relationships and Related Transactions The Audit Committee charter charges the Audit Committee with the responsibility to investigate, review, and report to the Board the propriety and ethical implications of any transactions between the Company and any employee, officer, or Board member, or any affiliates of the foregoing. Applicable transactions may be reported to the Committee by our independent auditors, employees, officers, Board members, or other parties. The retention of a Board member as a consultant for financial consideration in addition to regular Board retainer and meeting fees requires the advance approval of the Compensation Committee. We have no transactions with related parties which are subject to disclosure under any applicable SEC regulations. Finance/Strategic Planning Committee The Finance/Strategic Planning Committee was formed by the Board of Directors in April 2003. The current members of the Finance/Strategic Planning Committee are Messrs.Tahbaz (Chairman), Bernstein, Kikumoto and Todd. The Finance/Strategic Planning Committee provides oversight of establishment and achievement of corporate financial objectives, key growth initiatives and capital structure of the Company. The Finance/Strategic Planning Committee met five times in 2006. Compensation/Stock Option Committee The Compensation/Stock Option Committee currently consists of Dr.Miller (Chairman) and Messrs.Bernstein and Gray and operates pursuant to a written charter, a copy of which is available on the Company’s website at www.airmethods.com. The Compensation/Stock Option Committee, which met five times in 2006, is responsible for making recommendations to the Board of Directors regarding executive compensation matters. The specific nature of the compensation committee’s responsibilities as they relate to executive officers is set forth under “Compensation Discussion and Analysis.” 6 The Board of Directors has determined that all members of the Compensation/Stock Option Committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nominating and Governance Committee The Nominating and Governance Committee, which operates pursuant to a written charter, provides committee membership recommendations to the Board of Directors, along with changes to those committees and identifies, evaluates and recommends to the Board individuals, including individuals proposed by stockholders, qualified to serve as members of the Board of Directors and the nominees for election as directors of the Company at the next annual or special meeting of stockholders at which directors are to be elected. The Nominating Committee also develops and recommends to the Board of Directors corporate governance principles applicable to the Company. The Nominating and Governance Committee currently consists of Messrs. Gray (Chairman) and Tahbaz and Dr. Miller. The Nominating and Governance Committee met four times in 2006. The Board of Directors has determined that all members of the Nominating and Governance Committee are “independent” within the meaning of The NASDAQ® Stock Market’s listing standards. Nomination of Directors In accordance with its written charter, the Nominating and Governance Committee investigates suggestions for candidates for membership on the Board of Directors and recommends prospective directors, as required, to provide an appropriate balance of knowledge, experience and capability on the Board of Directors, including stockholder nominations for the Board of Directors made in compliance with the Company’s Bylaws. Directors may be nominated by the Board of Directors or by stockholders in accordance with our Bylaws, which provide that nominations for the election of directors may be made by the Board of Directors or a committee of the Board of Directors or by any stockholder entitled to vote for the election of directors. Nominations for director may be made by any stockholder entitled to vote in the election of directors generally, but only if written notice of such stockholder’s intent to make such nomination has been given to the Secretary of the Company not later than (i) with respect to an election to be held at an annual meeting of stockholders, 90 days prior to the anniversary date of the immediately preceding annual meeting, and (ii) with respect to an election to be held at a special meeting of stockholders for the election of directors, the close of business on the tenth day following the date on which notice of such meeting is first given to stockholders. Each such notice must set forth the following: (a) the name and address of the stockholder intending to make the nomination and of the person or persons to be nominated; (b) representation that the stockholder is a holder of record of stock of the Company entitled to vote and intends to appear in person or by proxy at the meeting to make such nomination; (c) a description of all arrangements or understandings between the stockholder and the nominee and any other person pursuant to which the nomination is to be made by the stockholder; (d) such other information regarding the nominee required to be included in a proxy statement filed pursuant to the proxy rules of the SEC; and (e) the consent of the nominee to serve as a director of the Company if so elected. The presiding officer of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure. In recommending candidates for appointment or re-election to the Board of Directors, the Nominating and Governance Committee considers the appropriate balance of experience, skills and characteristics required of the Board of Directors, and seeks to ensure that at least a majority of the directors are independent under the rules of the NASDAQ® Stock Market, and that members of the Company’s Audit Committee meet the financial literacy and sophistication requirements under The NASDAQ® Stock Market rules and at least one of them qualifies as an “audit committee financial expert” under the rules of the SEC. Nominees for director are selected on the basis of their depth and breadth of experience, integrity, ability to make independent analytical inquiries, understanding of the Company’s business environment, and willingness to devote adequate time to Board duties. In determining whether to recommend a director for re-election, the Nominating and Governance Committee considers the director’s past attendance at meetings and participation in and contributions to the activities of the Board of Directors. 7 Director Compensation The following table summarizes all compensation earned by members of the Board of Directors during the year ended December 31, 2006. 2006 DIRECTOR COMPENSATION TABLE Name FeesEarnedor PaidinCash ($) All Other Compensation ($) Total ($) George W. Belsey 150,000 (1) 150,000 Ralph J. Bernstein(4) 25,400 7,451 (3) 32,851 Samuel H. Gray 34,400 7,492 (3) 41,892 David Kikumoto(5) 32,000 32,000 MG Carl H. McNair, Jr. (Ret.)(6) 60,000 9,302 (3) 69,302 Lowell D. Miller(7) 34,400 7,916 (3) 42,316 Morad Tahbaz(8) 32,400 7,469 (3) 39,869 Paul H. Tate(9) 30,000 7,762 (3) 37,762 Aaron D. Todd(2) N/A N/A N/A (1) Compensation paid in accordance with an April 15, 2003, Post-Retirement Consulting Agreement between Mr. Belsey and the Company. The agreement provides that Mr. Belsey will continue to serve as Chairman of the Board and as a consultant, thereby receiving an annual fee, paid monthly, through June 30, 2008. (2) Mr. Todd is an employee director and earns no additional fees nor compensation above his salary (and other compensation elsewhere reported herein) for duties performed in the capacity of a director. (3) Tax gross up paid to directors in fiscal year 2006. See narrative below. (4) As of December 31, 2006, Mr. Bernstein held four stock option awards exercisable for an aggregate 32,000 shares of the Company's common stock. (5) As of December 31, 2006, Mr. Kikumoto held two stock option awards exercisable for an aggregate 7,000 shares of the Company's common stock. (6) As of December 31, 2006, Mr. McNair held four stock option awards exercisable for an aggregate 32,000 shares of the Company's common stock. (7) As of December 31, 2006, Mr. Miller held two stock option awards exercisable for an aggregate 12,000 shares of the Company's common stock. (8) As of December 31, 2006, Mr. Tahbaz held four stock option awards exercisable for an aggregate 32,000 shares of the Company's common stock. (9) As of December 31, 2006, Mr. Tate held two stock option awards exercisable for an aggregate 12,000 shares of the Company's common stock. We entered into an Executive Consulting Agreement with Mr.Belsey effective July1, 2003, for an initial term of five years. Under the Agreement, Mr.Belsey agreed to serve as Chairman of the Board of Directors, at the pleasure of the Board of Directors, through the completion of the Annual Meeting of Stockholders in 2004. Upon expiration of that term of service and his re-election to the Board of Directors, Mr. Belsey was reappointed as Chairman through the Annual Meeting of Stockholders in 2007. Mr.Belsey also agreed to serve as a consultant with those responsibilities designated to him by the Board of Directors, for an aggregate consulting fee of $750,000, payable in equal monthly installments from July1, 2003 through June30, 2008. This fee is payable regardless of the amount of time Mr.Belsey spends performing his services as Chairman and consultant, and whether or not he becomes disabled or dies during such period. During the term of this Agreement and for a period of eighteen months following the termination of the agreement with us, Mr.Belsey may not engage in any business which competes with us anywhere in the United States. During fiscal year 2006, directors did not receive stock option grants. However, option grants held by directors at fiscal year-end are reflected in the footnotes to the above table. All shares so indicated were fully vested and exercisable at December 31, 2006. Until 2006, the Company granted, on an annual basis, a five-year option to purchase 10,000 shares to each non-employee officer, exercisable at the then-current grant date closing price of our common stock. As of December 31, 2006, directors held stock options granted for director-related services to purchase a total of 127,000 shares of common stock. 8 We have adopted compensation and incentive benefit plans to enhance our ability to continue to attract, retain and motivate qualified persons to serve as our directors. Effective January 1, 2006, the payments to our non-employee directors, except for Mr. Belsey, were as follows: · Annual retainer of $15,000 · $1,000 per Board of Directors meeting (raised to $2,000 effective November 2006) · $600 per committee meeting for all committees except the Audit Committee · $1,000 per Audit Committee meeting · Fee per committee meeting for committee chairman as follows: $4,000 for Audit Committee, $3,000 for Compensation/Stock Option Committee, $3,000 for Nominating and Corporate Governance Committee and $2,000 for Finance/Strategic Planning Committee. The Company also reimburses its non-employee directors for their reasonable expenses incurred in attending Board of Directors and committee meetings. Board members who are also officers do not receive any separate compensation or fees for attending Board of Directors or committee meetings. Each non-employee director may elect to receive shares of common stock in lieu of cash payments pursuant to our Equity Compensation Plan for Non-Employee Directors. In 2003 we purchased $50,000 life insurance policies for each non-employee director who had served longer than one year, excluding Messrs. Belsey and McNair. A life insurance policy was purchased for Mr. Tate in 2004 and for Mr. Kikumoto in 2005. Effective December 22, 2003, an annuity policy was purchased on behalf of Mr. McNair in the amount of $50,000 in lieu of insurance policies purchased for other members of the Board of Directors. All such life insurance policies vest over two years, 50% in the cash surrender value of the policy after the first subsequent year of service as director and 50% after the second subsequent year of service as director. We agreed to reimburse each Board member for the estimated federal income taxes associated with the vesting in the life insurance policies. These reimbursements are made in the year subsequent to the year of vesting. For all directors except Mr. Belsey, the amounts reflected in the table above under “All Other Compensation” represent payments we made to the directors in 2006 for their estimated federal income taxes attributable to their vesting in the life insurance policies for the prior year. Code of Ethics We have adopted a Code of Ethics for our directors, officers, and employees. This Code of Ethics is intended to promote honest and ethical conduct, compliance with applicable laws, full and accurate reporting, the prompt internal reporting of violations of the code, as well as other matters. The Company will provide a copy of its Code of Ethics to any person without charge, upon written request to: Secretary, Air Methods Corporation, 7301 S. Peoria, Englewood, Colorado 80112. Stockholder Communications The Board of Directors recommends that stockholders initiate any communications with the Board of Directors in writing directed to the Company’s secretary at: Secretary, Air Methods Corporation, 7301 S. Peoria, Englewood, Colorado 80112. This centralized process assists the Board of Directors in reviewing and responding to stockholder communications in an appropriate manner. Each communication intended for the Board of Directors and received by the secretary that is a communication made by the stockholder in such capacity (as opposed to acting in its capacity as a party with a commercial relationship with the Company) will be promptly forwarded to the specified party. 9 Attendance at Annual Meeting of Stockholders The Company encourages each member of the Board of Directors to attend each annual meeting of the stockholders. Five of the Company’s nine directors attended the Company’s 2006 Annual Stockholders Meeting. COMPLIANCE WITH SECTION 16(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Based on its review of the copies of reports filed and upon written representations, the Company believes that during 2006, executive officers, directors and ten percent stockholders of the Company were in compliance with their filing requirements under Section 16(a) of the Exchange Act, except for the following: 1.
